Wells, J.
The rulings at the trial were entirely correct, and in accordance with the principles of law as announced by this *201court in Commonwealth v. Massachusetts Insurance Co. 112 Mass 116 ; and Cumings v. Sawyer, ante, 30. The by-law relating to the surrender of policies does not apply to cases where the assured has suffered a total loss.
Upon the facts stated in the bill of exceptions, the judge rightly ruled that the defendant could maintain no defence to the action.

Exceptions overruled.